GOLDTHWAITE, J.
There is no doubt that, on a warranty of quality, or soundness, the purchaser is generally entitled to recover the difference between the actual value of the article at the time of the sale, and the value which the article would have been worth at that time had it come up to *607tbe warranty. — Kornegay v. White, 10 Ala. 255; Marshall v. Wood, 16 Ala. 806. But in such cases, this amount is the minimum of damages; he is entitled to this, and he may rightfully recover more. The object of the action is, to compensate the plaintiff for the injury he has sustained; and in each of the cases cited it was held, that when the rule to which we have referred applied, the jury might allow interest, and that instructions to this effect were proper. It follows necessarily from these decisions, that if the jury were legally authorized to give more than the amount which the instructions requested asserted was the measure of damages, the instructions were properly refused.
If we concede the rule insisted upon by the appellant, that the difference of value between the article sold and the article as warranted at time and place of sale is the criterion of the damages, we see no error in the refusal of the court to give the other charges requested. The evidence is, that the cotton was sold by samples on the 9th January, 1851, and it was warranted to come up to the samples. The price that it sold for in Orleans on the 5th of May, at public auction, after notice to the appellant, was certainly a circumstance tending to establish its value at that time and place ; and as there was evidence of the value of the sample cotton at the same time and place, the proportion of value between tbe two cottons at Orleans is established. The evidence shows, also, that the relative value of the two cottons was the same in Montgomery as in Orleans, and it further shows the value of the sample cotton at the former place on the 9th January, 1851; and this being established affords the means of ascertaining the value of the other at that time and place. It was therefore proper for the jury to look to the price the cotton sold at in Orleans on the 5th May, 1851, in connection with the other evidence, in order to determine its value on the day of sale in Montgomery.
Judgment affirmed.